DETAILED ACTION
	This office action is in response to the amendment filed on January 24, 2022.  In accordance with this amendment, claims 1 and 9 have been amended.  
	Claims 1-16 remain pending, with claims 1 and 9 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mullaney et al. U.S.P. No. 7,780,173 B2, and further in view of Margalit et al. US 2004/0042710 A1 and Mertesdorf et al. US 2007/0140642 A1.
Regarding sole pending independent claims 1 and 9, Mullaney et al. U.S.P. No. 7,780,173 B2 teaches (ABS; Figures 1-3, 5, 7-10; corresponding text, in particular column 3, line 50 through column 10, line 67; Claims) a fiber optic communications arrangement 50 (Fig. 1, etc.) comprising: (a) a closure 50 (combination of “enclosure” 110/56/54/52) with an inherent length that extends between opposite first and second ends of the closure (length as in Fig. 1); the closure including at least one cable left side Fig. 1; is a through-port for cable(s)) for sealing (130) about a cable 10 (see Figs. 7-8 for seal) routed into the closure through the first or second end of the closure (through 1st end at left in Fig. 1), the closure being adapted to be installed initially having a first configuration (at least five different closure locations each with on/off selectable options); and (b) a component (another one of element(s) 130/150 at another of at least 4 more locations at 101, Fig. 2) that is adapted to be attached to the closure at a date after initial installation (any of the locations at 101 can be added later to housing) to convert the closure from the first configuration to a (one of many) second configuration(s), the component being arranged to be attached in a sealed relation (“consistent, reliable and effective seal against ingress of water and other contaminants into” the interior space) relative to the closure at an intermediate location along the length of the closure, between the first and second ends of the closure, the component including at least one fiber optic cable connection location to allow an optical cable to be connected to the interior location of the closure/enclosure.
Of note is that independent claim 9 is the broader independent claim, merely requiring two “configurations”, but omitting other features of claim 1.  For these reasons, the features of claim 9 are found in the recitation above regarding independent claim 1.  The Examiner respectfully notes the breadth of claiming “two configurations”, because the language “at a date after initial installation” is not required by claim 9.
Note that any one of the optical elements in locations 101 (Fig. 2 Mullaney) can be connected, or disconnected, to meet the language of claim 11.  The term “component” in claim 11 is interpreted to any one, or any multiple, of component(s).    
amendments to independent claims 1 and 9 on January 24, 2022, the Examiner notes that Mullaney closure (as identified as “50” in Fig. 1) includes at least part being element 57.  Element 57 in Figs. 1 and 2 can be interpreted to define “an end” of the closure.  The distal end of element 57 defines one “end” of the closure.  

Regarding independent claims 1 and 9, Mullaney et al. ‘173 does not expressly teach that the component(s) includes at least one ruggedized fiber optic adapter mounted thereto; the at least one ruggedized fiber optic adapter including at least one connector port for receiving a ruggedized fiber optic connector.  In other words, Mullaney et al. ‘173 does not expressly teach a connector port that includes a connection location for a physically connected adapter at this location.
However, in the fiber optic communication art, in particular assemblies used for distributing fiber optic telecom equipment and using connection locations with an express port and a connected adapter at this port location are commonly used.  Further, the following prior art to Margalit and Mertesdorf teaches connected port(s) that can include ruggedized fiber optic adapters at these connection location(s).
Margalit et al. US 2004/0042710 A1 teaches (ABS; Figures 1-3; paragraphs [0014] – [0026]; Claims) a fiber optic communications arrangement (Fig. 3) comprising: (a) a closure 12 with an inherent interior volume; and a connected component 22 (also 24/26/28) that is adapted to be attached to a closure (“add-on device”) at a date after initial installation (any of the AODs 22/24/26/28 can be added later to housing 12) to convert the closure from the first configuration to a (one of many) second configuration(s), the component being arranged to be attached to an exterior portion of inherent interior region in communication with the closure interior volume (when attached), the component including at least one fiber optic adapter location 30/32 with a port to receive a fiber optic connector 40/42 (also 44/46).
Additionally, Mertesdorf et al. US 2007/0140642 A1 teaches (ABS; Figures 70-79, 89; paragraphs [0171], [0177]; Claims) a fiber optic communications terminal that uses “ruggedized” adapter connection ports for connecting “ruggedized” fiber optic connectors.  The advantages of using ruggedized optical fiber connectors is to make them harder, or more durable, in order to decrease breaking, bending, other sources of optical error in use.  At the time of the effective filing date of the current application, “ruggedized” adapters and “ruggedized” fiber optic connectors were within the general skill and general knowledge of an ordinarily skilled artisan.
Since Mullaney and Margalit/Mertesdorf are all from the same field of endeavor, the purpose disclosed by Margalit/Mertesdorf would have been recognized in the pertinent art of Mullaney.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Margalit/Mertesdorf, to use a ruggedized connection location / port with a ruggedized fiber optic connector, in the device of Mullaney to improve optical coupling adaptability and efficiency by having different types of connectable optical devices (such as adapters at a port, with the ruggedized fiber type).  One having common sense and general skill in the fiber optic art would realize how to add “ruggedized” port connections with adapters for well known purposes in the art (strength, durability).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  patentable distinction over the prior art of Mullaney and further in view of Margalit/Mertesdorf.
Regarding dependent claims 2, 3, 8, and 10-12, at least Margalit teaches options such as a passive optical power splitter and wavelength division multiplexer (which splits or divided wavelength), which show structure as in claims 2, 3, 10, and 11 for the component 22 (para [0017]), when considering to the combination of claims 1/9.
Regarding claims 4 and 13, Mullaney shows a cable sealing arrangement structure (at 130) which includes a sealing material (Figs. 7-8), this material being “deformable” in nature by its sealing property.
Regarding claims 5 and 14, the “loading mechanism” from the outside pushing in can be considered a structural actuator that functionally causes the sealing material of claim 17 within the closure to be compressed, also via use of bolt and spring features (see Mullaney claims 1, 11, 19), which causes a proper seal.  
Regarding claims 6, 7, 15, and 16, although a specific retention structure is not recited by Mullaney, the combination of features above makes obvious that a feature to securely retain optical components together to create tighter structural integrity of the overall arrangement would have been obvious to one having ordinary skill at the time the invention was made.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Using additional retention or retaining features would have been obvious for the motivation of creating redundancy and improved, while having an element removably attached (as in claims 7 and 16) does not further limit claims 6 or 15 because those claims recite features that this context because the element is used in the preceding claim.  KSR.

Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,864,157 B2 has been reviewed and has been disapproved by the PLRC.  Note the text provided to the Examiner on January 25, 2022:
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.   See 37 CFR 1.321(a) and (b).  Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant. (No new fee required).  Thanks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,864,157 B2.  Although the not patentably distinct from each other because claim 1 of the patent ‘157 (with features of dependent claims 2-10 also included) recites each structural limitation of pending independent claims 1 and 9.  For example, this missing (added, but functional) limitations herein of “the closure being adapted to be installed initially having a first configuration” and the module “adapted to be attached to the closure at a date after initial installation to convert the closure from the first configuration to a second configuration” are implied by the “closure” and “expansion component” elements in claim 1 of ‘157.  The “expansion component” of ‘157 relates directly to the newly recited “component” of pending claims 1 and 9.  For those reasons, each presented independent claim 1 and 9 is obvious over the ’157 patent claims.  Regarding current dependent claims 2, 3, and 10, and 11, these claims are recited by dependent claims 2-3 of the allowed ‘157 patent.  Regarding current dependent claims 4-5 and 13-14, these claims are recited both structure and inherent function implied by dependent claims 7-8 of the allowed ‘157 patent.  

Response to Arguments
Applicant's arguments filed on January 24, 2022 (pages 5-7) have been fully considered but they are not persuasive.  First, the Examiner respectfully disagrees with Applicant’s allegation that the Mullaney prior art (as the primary reference in the combination rejection) does not teach the addition that the “intermediate location” is between the first and second ends of the closure.  

Regarding the amendments to independent claims 1 and 9 on January 24, 2022, the Examiner notes that Mullaney closure (as identified as “50” in Fig. 1) includes at least part being element 57.  Element 57 in Figs. 1 and 2 (Mullaney) can be interpreted to define “an end” of the closure.  The distal end of element 57 defines one “end” of the closure.  For these reasons, the Examiner is not persuaded by Applicant’s remarks because the “closure” first and second ends can be wider than Applicant has alleged.  The “component” can thus be attached intermediate to the “first end” and “second end” using the primary Mullaney reference.  

Further of note is that the terminal disclaimer filed on January 24, 2022 has been disapproved.  See the reasons provided above to the Examiner.  Accordingly, any non-statutory double patenting rejection must be maintained at this time.

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Conclusion
Applicant must correctly file a timely terminal disclaimer in relation to the non-statutory double patenting rejections above to claims 1-5 and 9-14.  Further, Applicant’s amendments to claims 1 and 9 do not overcome the rejections of claims 1-16 mailed on September 23, 2021 (under 35 U.S.C. 103 to Mullaney/Margalit/Mertesdorf).

Applicant's amendment to claims 1 and 9 has necessitated any further explanation, or the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 26, 2022